People v McClenic (2017 NY Slip Op 08393)





People v McClenic


2017 NY Slip Op 08393


Decided on November 29, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 29, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
REINALDO E. RIVERA
SHERI S. ROMAN
FRANCESCA E. CONNOLLY, JJ.


2016-08168
 (Ind. No. 529/15)

[*1]The People of the State of New York, respondent, 
vDaryle D. McClenic, appellant.


Marianne Karas, Thornwood, NY, for appellant.
Madeline Singas, District Attorney, Mineola, NY (Tammy J. Smiley of counsel; Matthew C. Frankel on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Berkowitz, J.), rendered March 14, 2016, convicting him of criminal sale of a controlled substance in the fifth degree and reckless endangerment in the first degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
Although a claim that a plea of guilty was not knowing, voluntary, and intelligent survives a valid waiver of the right to appeal (see People v Seaberg, 74 NY2d 1, 10; see also People v Broccoli, 152 AD3d 536, 536; People v May, 138 AD3d 1146, 1146), the defendant failed to preserve for appellate review his contention that his plea of guilty was not knowing, voluntary, or intelligent, since he did not move to withdraw his plea on this ground prior to the imposition of sentence (see People v May, 138 AD3d at 1146; People v Jackson, 114 AD3d 807, 807; People v Bolton, 63 AD3d 1087). In any event, the record demonstrates that the defendant's plea was knowingly, voluntarily, and intelligently entered.
ENG, P.J., RIVERA, ROMAN and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court